Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Allowable Subject Matter
Claims 1-3, 5-10, 12-17,19-23 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

a user mobile communication device comprising a network interface, a memory, and a processor in communication with the network interface and the memory, the processor being configured to initiate a transaction by obtaining a unique identifier identifying a first recipient system comprising a point-of-sale system, and sending a communication comprising payment account information from a payment card, data representative of the unique identifier, and a transaction authorization…
receive the communication from the user mobile communication device and determine, using the received data representative of the unique identifier and a set of unique identifiers stored in the memory in association with corresponding network addresses, a first network address for the first recipient system, and transmit the received payment account information and the transaction authorization to the first recipient system at the first network address…
determine, using the unique identifier received from the first recipient system and the set of unique identifiers stored in the memory in association with corresponding network addresses, a second network address for the second recipient system, and transmit the payment account information and transaction information to the second recipient system at the second network address for processing the transaction, the unique identifier received from the first recipient system being different from the second network address;

Chapeta is directed to a mobile transaction system with a central hub architecture.  (Chapeta, abstract; fig.2;  para 0020 “The central hub comprises a database wherein the information of each user is stored and cross referenced to determine verification when a user accesses the central hub.”, [0022] “Additionally, the central hub may act as a full transactional system without the need to contract an outside transactional network. The central hub may perform essentially the same function as the transactional network in that the central hub may have accounts created directly within the central hub. A user's credit line or balance in an account resides directly within the central hub and not with an outside transactional network. Thus, accounts residing within the central hub do not require the central hub to contact a transactional network for payment processing since such can be done by the central hub.)

Drozd discloses a central system that stores one customer payment account.   (Drozd, para 0018, “The apparatus, instead of interacting with the customer and a payment processor, as a payment console would, sends requests to IPS over internet (arrow 5) and receives the status updates from IPS (arrow 6). During this exchange IPS contacts the customer (arrow 7) through the app asking to confirm the total amount. After the total is confirmed (arrow 8), IPS retrieves the customer bank routing number and account number from its database and sends an ACH transaction request to the payment processor (arrow 9).”)






The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687